DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US D862,558)
Regarding claim 1, Larson discloses a main body of a viewing optic comprising at least one void in the main body (very clearly seen Fig. 1, 8 11, and 12).
Regarding claim 2-8 and 11-18, Larson further discloses wherein the main body further includes a saddle portion having a top side, a bottom side, a left side, and a right side, and the at least one void is in the saddle portion; at least two voids on a surface of the saddle portion; a plurality of voids on a surface of the saddle portion; wherein the plurality of voids are very clearly seen Fig. 1, 8 11, and 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Ottl et al (US 2017/0255000) [hereinafter Ottl in view of Stoianovici et al (US 2003/0115981) [hereinafter Stoianovici]
Regarding claim 19 and 20, Ottl discloses a method of machining at least one void in a scope body comprising milling voids 45 and 90 degrees off axis (voids 26; see Fig. 4-7); however, does not expressly disclose CNC milling.
Stoianovici teaches that it is known in the art of maching to use CNC Milling for multiple axis milling process with an end mill (Par. 0097).  
.  
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Larson discloses wherein the saddle portion comprises eight voids having the first geometry wherein one of the eight voids of the first geometry is positioned at each of the top front right, top front left, top back right, top back left, bottom front right, bottom front left, bottom back right and bottom back left portions of the saddle (very clearly seen Fig. 1, 8 11, and 12). However the prior art of record fails to disclose the combination including and additional four voids having the second geometry and wherein a void of the second geometry connects the top front right and top back right voids of the first geometry, the top front left and top back left voids of the first geometry, the bottom front right and bottom back right voids of the first geometry, and the bottom front left and bottom back left voids of the first geometry. Claim 10 is only allowable because of its dependency from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641